Citation Nr: 0109985	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  94-45 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
left knee disability.

2.  Entitlement to a rating in excess of 20 percent for the 
period of January 11, 1994 through June 1, 1995 and a rating 
in excess of 40 percent from June 2, 1995 for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1970 and from June 1971 to June 1975.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a March 1994 rating decision by the Columbia, South 
Carolina RO that granted service connection for a left knee 
disability, evaluated as noncompensable from January 11, 
1994, and a low back disability, evaluated as 10 percent 
disabling from January 11, 1994.  In August 1994, the RO 
granted an increased (10 percent) rating for the left knee 
disability and an increased (20 percent) rating for the low 
back disability, both effective from January 11, 1994.  In 
September 1995, the RO granted an increased (40 percent) 
rating for the low back disability, effective from June 2, 
1995.  This case was before the Board in June 1997 when it 
was remanded for additional development.

The Board notes that in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) addressed the issue of 
"staged" ratings and distinguished between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection (as in this case) and a claim for 
an increased rating of a service connected disability.  The 
issues for appellate consideration, as set forth on the title 
page, have been re-characterized in accordance with 
Fenderson.

(Consideration of the issue of entitlement to a rating in 
excess of 20 percent for the period of January 11, 1994 
through June 1, 1995 and a rating in excess of 40 percent 
from June 2, 1995 for a low back disability is deferred 
pending completion of the development sought in the REMAND 
below.)


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's claim for entitlement to a 
rating in excess of 10 percent for a left knee disability has 
been obtained by the RO.

2.  A September 1997 VA examination report notes that the 
veteran's left knee disability was manifested by complaints 
of pain; clinical findings include painless active range of 
motion from 10 to 90 degrees, and no evidence of subluxation 
or lateral instability.

3.  The veteran's left knee disability is currently 
manifested by complaints of intermittent pain as noted on an 
October 1999 VA examination report; clinical findings include 
range of motion from 0 degrees to 130 degrees, and no 
evidence of subluxation or lateral instability.  There is no 
incoordination of movement, weakened movement, or excess 
fatigability; nor is there any significant loss of left knee 
motion due to flare-ups.

4.  The level of disability attributable to the left knee 
disability has not been shown to have been more severe than 
that reflected on the September 1997 VA examination at any 
time since January 1994.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected left knee disability are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from December 1966 to 
December 1970 and from June 1971 to June 1975.  Service 
medical records note that the veteran was seen on several 
occasions with complaints of left knee pain.  In July 1968, 
he underwent exploratory arthroscopic surgery of the left 
knee; diagnosis was traumatic synovitis secondary to trauma.

In January 1994, the veteran filed a claim for service 
connection for a left knee disability.  A January 1994 VA 
examination report notes the veteran's complaints of left 
knee pain and occasional instability.  He denied swelling or 
locking.  Examination revealed range of motion from 0 to 125 
degrees.  There was tenderness with ballottement of the 
patella.  Lachman's and anterior drawer signs were negative.  
There was no effusion or crepitus.  The examiner was unable 
to determine any varus or valgus instability.  X-rays 
revealed a normal left knee.  Diagnosis was patella-femoral 
arthrosis of the left knee.

In March 1994, the RO granted service connection for patella-
femoral arthrosis of the left knee, and assigned a 
noncompensable rating, effective in January 1994.  The 
veteran appealed.

An August 1994 VA examination report notes the veteran's 
complaints of left knee discomfort, weakness and giving way.  
Examination revealed a 4-centimeter long well healed scar.  
Range of motion was from full extension to 135 degrees of 
flexion.  No effusion, instability, or joint line tenderness 
was noted.  Impression was chronic left knee pain with 
symptoms consistent with patellofemoral arthrosis. 

In August 1994, the RO granted an increased (10 percent) 
rating for the veteran's service-connected left knee 
disability, effective from January 11, 1994.  Thereafter, the 
veteran continued his appeal.

During an April 1995 personal hearing, the veteran testified 
that the main problem associated with his left knee was pain 
and weakness.  He indicated that he did not wear a brace on 
his left knee.

An August 1995 VA outpatient treatment record notes findings 
of normal range of motion of the left knee.

A September 1995 VA examination report notes the veteran's 
complaints of knee pain.  He denied any locking, catching, 
effusion, or instability.  Examination of the left knee 
revealed no effusion, laxity, or joint line tenderness.  
Lachman's, anterior drawer and posterior drawer signs were 
negative.  Pivot shift test was negative.  Range of motion 
was from full extension to 125 degrees; no patellofemoral 
crepitus or grind was noted.  X-rays revealed excellent joint 
space maintenance with no evidence of arthritis, osteophyte 
formation, or instability.

A September 1997 VA examination report notes the veteran's 
complaints of daily left knee pain with intermittent 
swelling.  Examination of the left knee revealed painless 
active range of motion from 10 degrees to 90 degrees and full 
passive range of motion from 0 degrees to 110 degrees, with 
resistance at this point.  There was normal patellar 
tracking.  All ligaments were completely intact and no 
effusion was noted.  There was some diffuse peripatellar and 
posterior knee tenderness.  X-rays revealed decreased medial 
joint space and some patellofemoral degenerative joint 
changes.  Assessment was knee pain with mild degenerative 
changes.  The examiner stated:

This also does not correspond with [the 
veteran's] decreased range of motion on 
physical examination and the resistance 
he had against passive range of motion.  
I felt the [veteran] was not cooperative 
with his knee examination and I would 
determine this disability is also minor.

The examiner stated that the veteran's pain was "out of 
proportion" with the clinical findings.  He further noted 
that the left knee appeared to have "good strength with no 
evidence of atrophy."

An October 1999 VA examination report notes the veteran's 
complaints of intermittent left knee pain.  Examination 
revealed normal active range of motion from 0 to 130 degrees.  
There was no crepitus on range of motion.  Sensation was 
intact to pinprick and light touch.  Muscle strength was 5/5.  
Patellar apprehension and Apley grinding tests were negative.  
There was no pain on palpation of any of the compartments of 
the left knee.  There were no bony or soft tissue 
abnormalities of the left knee.  There was no mediolateral or 
anteroposterior instability noted.  The examiner stated, 
"Clinically [the veteran] has pain in . . . the left knee 
with some inconsistencies between subjective and objective 
findings."  In addition, the examiner stated that there was 
no weakened movement, excess fatigability, or incoordination 
in the left knee.  The examiner further stated:

My opinion if the pain could 
significantly limit ability during flare 
ups, in which I did not see the [veteran] 
during a flare up, and because of the 
inconsistencies in the examination, and 
since I did not see any disability in the 
left knee, my opinion is doubtful as to 
whether he could limit function during a 
flare up.  I do not think that there 
would be additional range of motion or 
loss of favorable or unfavorable 
ankylosis.

Additional evidence of record includes: a November 1995 
Social Security Administration (SSA) decision in favor of the 
veteran rated the veteran as disabled, with obesity and 
disorders of the neck, back and knees noted as his primary 
disabilities; and a January 1994 statement from the veteran, 
wherein it was noted that the SSA based its 1995 decision 
granting the veteran's application for benefits on a review 
of the veteran's VA medical records.


Analysis

The veteran contends that his service-connected left knee 
disability is more disabling than currently evaluated.  In 
general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2000).  
Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge and consider all 
regulations which are potentially applicable through the 
assertions and issues raised in the record and to explain the 
reasons and bases for its conclusions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  In cases where the original 
rating assigned is appealed, consideration must be given to 
whether the veteran deserves a higher rating at any point 
during the pendency of the claim.  Fenderson, supra.

The veteran is currently assigned a rating of 10 percent for 
his left knee disability under Diagnostic Code 5257, other 
impairment of the knee.  A 10 percent rating requires slight 
recurrent subluxation or lateral instability; a 20 percent 
rating requires moderate recurrent subluxation or lateral 
instability; a 30 percent rating requires severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.

In addition, applicable regulation provides that a knee 
disability may be rated on the basis of limitation of motion 
under Diagnostic Code 5260 or Diagnostic Code 5261.  The 
Rating Schedule provides that flexion of the leg limited to 
60 degrees warrants a noncompensable rating, flexion limited 
to 45 degrees warrants a 10 percent rating, flexion limited 
to 30 degrees warrants a 20 percent rating, and flexion 
limited to 15 degrees warrants a 30 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.  The rating schedule 
also provides that extension limited to 5 degrees warrants a 
noncompensable rating, extension limited to 10 degrees 
warrants a 10 percent rating, extension limited to 15 degrees 
warrants a 20 percent rating, and extension limited to 20 
degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  Flexion of the knee to 140 degrees is 
considered full and extension to 0 degrees is considered 
full.  See 38 C.F.R. § 4.71, Plate II.  Functional loss, 
which is the inability to perform the normal working 
movements of the body within normal limits, specifically due 
to pain and weakness on motion, should be considered in 
addition to the criteria set forth in the appropriate 
Diagnostic Codes of the Schedule when ascertaining the 
severity of musculoskeletal disabilities.  38 C.F.R. § 4.40; 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).

The Board concludes that the veteran's current evaluation of 
10 percent fully contemplates the level of disability due to 
his service-connected left knee disability.  The evidence of 
record shows that all examination reports and treatment 
records are negative for findings of subluxation or lateral 
instability in the left knee.  Ligaments were described as 
intact.  In order to meet the criteria for a 20 percent 
evaluation under Diagnostic Code 5257, the veteran would have 
to show at least moderate recurrent subluxation or lateral 
instability.  This is clearly not the case.

Furthermore, the evidence of record fails to disclose any 
objective findings of flexion or extension of the left knee 
that would even meet the criteria for a compensable rating.  
See Codes 5260, 5261.  VA examination reports dated in 1994 
and 1995 note essentially normal ranges of motion.  A 
September 1997 VA examination report notes painless active 
range of motion from 10 degrees to 90 degrees and full 
passive range of motion from 0 degrees to 110 degrees; 
however, the examiner stated that the veteran's pain was 
"out of proportion" with the clinical findings and 
characterized the disability as "minor."  An October 1999 
VA examination report notes essentially normal range of 
motion; the examiner noted that there would be no additional 
loss of motion due to weakened movement, excess fatigability, 
incoordination, or flare-ups.  Under the circumstances, the 
Board concludes that the preponderance of the evidence is 
against the claim for a rating in excess of 10 percent for 
the veteran's service-connected left knee disability.

The Board has considered the effect of pain in rating the 
veteran's service connected left knee disability.  Although 
the Board is required to consider the effect of pain when 
making a rating determination, which has been done in this 
case, it is important to emphasize that the rating schedule 
does not provide a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  From a functional point of 
view, it is clear that the complaints of pain are not 
reflective of a higher rating.  In other words, the pain 
complaints are not supported by adequate pathology as set 
forth in § 4.40.  Moreover, even considering the complaints 
of pain in relation to functional loss, it is clear that the 
veteran's left knee is not more than 10 percent disabling.

The Board also notes that, in a July 1997 opinion, the VA 
General Counsel concluded that a claimant who had arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, and that evaluation of knee 
dysfunction under both these codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  However, it was noted 
that a separate rating must be based on additional 
disability.  Where a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also exhibit 
limitation of motion under Diagnostic Codes 5260 or 5261 in 
order to obtain the separate rating for arthritis.  If the 
veteran did not at least meet the criteria for a zero percent 
rating under either of these codes, there was no additional 
disability for which a rating may be assigned.  VAOPGCPREC 
23-97, July 1, 1997.  In a later opinion, the General Counsel 
noted that even if the claimant technically has full range of 
motion but motion is inhibited by pain, a compensable rating 
for arthritis under DC 5003 and section 4.59 would be 
available.  VAOPGCPREC 9-98, August 14, 1998.

As discussed above the veteran is in receipt of a 10 percent 
evaluation under Diagnostic Code 5257, other impairment of 
the knee.  The Board finds, consistent with the opinions set 
forth above, that he has no additional left knee disability 
for which a rating may be assigned.  The Board notes that a 
knee disability rated under Diagnostic Code 5257 warrants a 
separate rating for limitation of motion when there is x-ray 
evidence of arthritis and painful motion under 38 C.F.R. § 
4.59.  VAOPGCPREC 9-98, August 14, 1998.  Arthritis of the 
left knee was noted on a September 1997 VA examination 
report, and VA examination reports dated from 1994 to 1999 
note the veteran's complaints of left knee pain.  However, as 
noted above, compensable limitation of motion under 
Diagnostic Code 5260 or 5261 has not been shown.  Likewise, 
the veteran's complaints of pain have been characterized as 
"out of proportion" with the clinical findings of record; 
the complaints of pain are not supported by adequate 
pathology as set forth in § 4.40.  Therefore, the Board finds 
that a separate 10 percent rating is not warranted.

Accordingly, the Board concludes that even with consideration 
of 38 C.F.R. § 4.7, the criteria for a disability rating 
higher than 10 percent for the left knee disability are not 
met.  The Board also has considered whether the veteran is 
entitled to "staged" ratings for his left knee disability, as 
prescribed by in Fenderson. However, at no time does the 
evidence show entitlement to a rating higher than the 10 
percent rating assigned for the left knee.  The rating 
described above reflects the greatest degree of disability 
shown by the record; thus, staged ratings are not for 
application. 

Finally, the Board notes that the RO has met its duty to 
assist the veteran in the development of this claim under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  By virtue of the July 1994 Statement 
of the Case and the October 1994, September 1995, May 1996, 
December 1996 and November 1999 Supplemental Statements of 
the Case issued during the pendency of the appeal, the 
veteran and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the veteran; 
in fact, it appears that all evidence identified by the 
veteran relative to this claim, has been obtained and 
associated with the claims folder.  Furthermore, following 
Remand by the Board in June 1997, VA examinations were 
conducted, and copies of the examination reports were 
associated with the file.


ORDER

Entitlement to a rating in excess of 10 percent for a left 
knee disability is denied.



REMAND

The veteran contends that his service-connected low back 
disability is more disabling than currently evaluated.  The 
Board notes that the issue of an extraschedular rating has 
been raised by the veteran.  An August 1994 VA examination 
report notes the veteran's complaint that he was unable to 
work because of his back pain.  During a September 1996 
personal hearing, the veteran testified that his back 
disability prevented him from doing any type of work.

The Board notes that 38 C.F.R. § 3.321(b)(1) provides that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disability, then an extraschedular evaluation will be 
assigned.  If the question of an extraschedular rating is 
raised by the record or the veteran before the Board, the 
correct course of action for the Board is to raise the issue 
and remand the matter for decision in the first instance by 
the RO.  Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94 (1996).  The RO has not yet 
considered the assignment of an extraschedular rating.  
Consequently, the Board finds that the case must be remanded 
for additional development.

Furthermore, as noted above, in Fenderson the Court 
recognized a distinction between a veteran's dissatisfaction 
with an initial rating assigned following a grant of service 
connection (as in this case) and a claim for an increased 
rating for a service-connected disability.  The Court found 
two important reasons for this distinction-consideration of 
"staged" ratings and the adequacy of the statement of the 
case.  On Remand, the RO will have an opportunity to 
specifically consider whether staged ratings would be 
appropriate.

On a final note, prior to adjudicating the veteran's claim, 
VA must ensure that it has fulfilled its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  Such a duty is statutory in nature and was amended by 
H.R. 4864, Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

Under the circumstances of this case, the Board has no 
recourse but to REMAND this case again to the RO for the 
following action:

1.  The RO should take the necessary 
steps to ensure that the provisions of 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) pertaining to duty to assist have 
been fully carried out.

2.  When the aforementioned development 
has been completed, the RO should 
readjudicate the veteran's claim on the 
basis of all evidence of record and all 
applicable law and regulations and, in 
particular, should consider the 
principles set forth by the Court in 
Fenderson regarding initial ratings for 
service-connected disabilities.  In 
addition, the RO's attention is directed 
to the issue of whether referral for 
consideration of an extraschedular rating 
for the increased rating claim is 
appropriate under the provisions of 38 
C.F.R. § 3.321(b)(1).  Should submission 
under § 3.321(b)(1) be deemed 
unwarranted, the reasons for this 
decision should be set forth in detail.  
If the decision is adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be given the appropriate 
time to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals


 


